Exhibit 10.2

 

EXECUTION VERSION

 

MORTGAGE ASSET PURCHASE AGREEMENT

 

This MORTGAGE ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of
August 15, 2014 by and among ACRC Lender LLC, a Delaware limited liability
company (the “Seller”), and ACRE Commercial Mortgage 2014-FL2 Ltd., an exempted
company incorporated in the Cayman Islands with limited liability (the
“Issuer”).

 

WITNESSETH:

 

WHEREAS, the Issuer desires to purchase from the Seller and the Seller desires
to sell to the Issuer an initial portfolio of Mortgage Assets, each as
identified on Annex A attached hereto (the “Closing Date Mortgage Assets”);

 

WHEREAS, in connection with the sale of such Closing Date Mortgage Assets to the
Issuer, the Seller desires to release any interest it may have in the Closing
Date Mortgage Assets and desires to make certain representations and warranties
regarding the Closing Date Mortgage Assets;

 

WHEREAS, the Seller or an affiliate thereof may sell to the Issuer, from time to
time, fully funded Pari Passu Participations or a funded portion thereof (the
“Related Funded Companion Participations” and together with the Closing Date
Mortgage Assets, the “Mortgage Assets”) and the Issuer may purchase the Related
Funded Companion Participations, and all payments and collections thereon after
the related Subsequent Seller Transfer Date (as defined herein) from the Seller;

 

WHEREAS, the Issuer and ACRE Commercial Mortgage 2014-FL2 LLC, a Delaware
limited liability company (the “Co-Issuer”), intend to issue (a) the
U.S.$223,857,000 Class A First Priority Secured Floating Rate Notes Due
August 2031 (the “Class A Notes”), (b) the U.S.$10,038,000 Class A-S Second
Priority Secured Floating Rate Notes Due August 2031 (the “Class A-S Notes”),
(c) the U.S.$18,465,000 Class B Third Priority Secured Floating Rate Notes Due
August 2031 (the “Class B Notes”), (d) the U.S.$24,147,000 Class C Fourth
Priority Secured Floating Rate Notes Due August 2031 (the “Class C Notes”),
(e) the U.S.$32,196,000 Class D Fifth Priority Secured Floating Rate Notes Due
August 2031 (the “Class D Notes” and, together with the Class A Notes, the
Class A-S Notes, the Class B Notes, the Class C Notes, the “Offered Notes”), and
the Issuer intends to issue the (a) the U.S.$21,780,000 Class E Sixth Priority
Secured Floating Rate Notes Due August 2031 (the “Class E Notes”), and (b) the
U.S. $15,625,000 Class F Seventh Priority Secured Floating Rate Notes Due
August 2031 (the “Class F Notes” and together with the Class E Notes and the
Offered Notes, the “Notes”) pursuant to an indenture, dated as of August 15,
2014 (the “Indenture”), by and among the Issuer, the Co-Issuer, Wilmington
Trust, National Association, as trustee (together with any successor trustee
permitted under the Indenture, the “Trustee”) and Wells Fargo Bank, National
Association, as note administrator (together with any successor note
administrator permitted under the Indenture, in such capacity, the “Note
Administrator”) and advancing agent;

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to its Governing Documents, certain resolutions of its Board
of Directors and a preferred shares paying agency agreement, the Issuer also
intends to issue the U.S.$32,669,686 aggregate notional amount preferred shares
(the “Preferred Shares” and, together with the Notes, the “Securities”); and

 

WHEREAS, the Issuer intends to pledge the Mortgage Assets purchased hereunder by
the Issuer to the Trustee as security for the Notes.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Defined Terms.

 

Capitalized terms used and not otherwise defined herein shall have the same
meanings ascribed to such terms in the Indenture.

 

“ACRE”: Ares Commercial Real Estate Corporation, a Maryland corporation.

 

“Asset Documents”:  The documents evidencing a Mortgage Asset.

 

“Assignment of Leases, Rents and Profits”:  With respect to any Mortgage, an
assignment of leases, rents and profits thereunder, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the Mortgaged Property is located to reflect the assignment
of leases to the Mortgagee.

 

“Assignment of Mortgage”:  With respect to any Mortgage, an assignment of the
Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged
Property is located to reflect the assignment of the Mortgage to the Mortgagee.

 

“Borrower”:  With respect to any Mortgage Loan, the related borrower or other
obligor thereunder.

 

“Companion Participation Holder”:  The holder of any Unfunded Future Funding
Participation.

 

“Cut-Off Date”:  With respect to each Mortgage Asset, the later of (i) July 16,
2014 and (ii) the origination date of such Mortgage Asset.

 

“Document Defect”: Any document or documents constituting a part of a Mortgage
Asset File that has not been properly executed, has not been delivered within
the time periods provided for herein, has not been properly executed, is
missing, does not appear to be regular on its face or contains information that
does not conform in any material respect with the corresponding information set
forth in the Mortgage Asset Schedule on Schedule A of the Indenture or as set
forth on an exhibit to a Subsequent Transfer Instrument.

 

“Exception Schedule”: The schedule identifying any exceptions to the
representations and warranties made with respect to the Mortgage Assets to be
conveyed

 

2

--------------------------------------------------------------------------------


 

hereunder, which is attached hereto as Schedule 1(a) or as attached to any
Subsequent Transfer Instrument.

 

“Funded Companion Participations Purchase Price”: As defined in Section 2(b).

 

“Future Funding Amount”:  As defined in the Indenture.

 

“Material Breach”: As defined in Section 4(e).

 

“Material Document Defect”: A Document Defect that materially and adversely
affects the value of a Mortgage Asset, the interest of the Noteholders or the
ownership interests of the Issuer or any assignee thereof in such Mortgage
Asset.

 

“Mortgage”:  With respect to each Mortgage Loan, the mortgage, deed of trust,
deed to secure debt or similar instrument that secures the Mortgage Note and
creates a lien on the fee or leasehold interest in the related Mortgaged
Property.

 

“Mortgage Asset File”:  As defined in the Indenture.

 

“Mortgage Loan”:  Any Whole Loan or Pari Passu Participated Mortgage Loan, as
applicable and as the context may require.

 

“Mortgage Note”:  With respect to each Mortgage Loan, the promissory note
evidencing the indebtedness of the related Borrower, together with any rider,
addendum or amendment thereto, or any renewal, substitution or replacement of
such note.

 

“Mortgage Rate”:  The stated rate of interest on a Mortgage Loan.

 

“Mortgaged Property”:  With respect to each Mortgage Loan, the real property
securing such Mortgage Loan.

 

“Mortgagee”: With respect to each Mortgage Asset, the party secured by the
related Mortgage.

 

“Pari Passu Participated Mortgage Loan”:  Any mortgage loan of which a Pari
Passu Participation represents an interest.

 

“Pari Passu Participation”:  Any Mortgage Asset acquired by the Issuer on the
Closing Date that is a fully funded pari passu participation interest in a whole
loan secured by commercial real estate.

 

“Pari Passu Participation Agreement”: With respect to each Pari Passu
Participated Mortgage Loan, the participation agreement that governs the rights
and obligations of the holders of the related Pari Passu Participation and the
Unfunded Future Funding Participation.

 

3

--------------------------------------------------------------------------------


 

“Participation”: Any Pari Passu Participation, Unfunded Future Funding
Participation and/or Related Funded Companion Participation, as applicable and
as the context may require.

 

“Related Funded Companion Participation”:  The funded portion of any Unfunded
Future Funding Participation.

 

“Repurchase Price”: The sum of the following (in each case, without duplication)
as of the date of such repurchase: (i) the then-Stated Principal Balance of such
Mortgage Asset, plus (ii) accrued and unpaid interest on such Mortgage Asset,
plus (iii) any unreimbursed advances made under the Indenture or the Servicing
Agreement, plus (iv) accrued and unpaid interest on advances made under the
Indenture or the Servicing Agreement on the Mortgage Asset, plus (v) any
reasonable costs and expenses (including, but not limited to, the cost of any
enforcement action incurred by the Issuer or the Trustee in connection with any
such repurchase).

 

“Retained Interest”:  Any origination fees paid on the Mortgage Assets and any
interest in respect of any Mortgage Asset that accrued prior to the Closing Date
and has not been paid to Seller.

 

“Servicing File”:  The file maintained by the servicer with respect to each
Mortgage Asset.

 

“Stated Principal Balance”:  With respect to each Mortgage Asset, the principal
balance as of the Cut-off Date as reduced (to not less than zero) on each
Payment Date by (i) all payments or other collections of principal of such
Mortgage Asset received or deemed received thereon during the related Collection
Period and (ii) any principal forgiven by the Special Servicer and other
principal losses realized in respect of such Mortgage Asset during the related
Collection Period.

 

“Subsequent Seller Transfer Date”: As defined in Section 2(b).

 

“Subsequent Transfer Instrument”: As defined in Section 2(b).

 

“Unfunded Future Funding Participation”: With respect to each Mortgage Asset
that is a Pari Passu Participation, the future funding companion participation
interest, which (unless it is acquired as a Related Funded Companion
Participation after the Closing Date in accordance with the terms of this
Indenture) is not an asset of the Issuer and is not part of the Collateral.

 

“Whole Loan”: A mortgage loan secured by a first mortgage lien on a commercial
property or multi-family property.

 

2.                                      Purchase and Sale of the Mortgage
Assets.

 

(a)                                 Set forth in Exhibit A hereto is a list of
Closing Date Mortgage Assets and certain other information with respect to each
of the Closing Date Mortgage Assets.  The Seller agrees to sell to the Issuer,
and the Issuer agrees to purchase from the Seller, all of the Closing

 

4

--------------------------------------------------------------------------------


 

Date Mortgage Assets at an aggregate purchase price of U.S. $336,077,686 (the
“Purchase Price”).  Immediately prior to such sale, the Seller hereby conveys
and assigns all right, title and interest it may have in such Closing Date
Mortgage Assets to the Issuer.  The sale and transfer of the Closing Date
Mortgage Assets to the Issuer is conclusive of all rights and obligations from
the Closing Date forward, with respect to such Mortgage Assets, provided, that
the sale and transfer of Closing Date Mortgage Assets that are Pari Passu
Participations are made subject to the rights and obligations of the Companion
Participation Holder under the related Pari Passu Participation Agreement, and
provided however, it expressly excludes any conveyance of any Retained Interest
which shall remain the property of the Seller and shall not be conveyed to the
Issuer.  The Issuer shall cause any Retained Interest to be paid to the Seller
(or the Seller’s designee) promptly upon receipt in accordance with the terms
and conditions hereof, the Servicing Agreement and the Indenture.  For the
avoidance of doubt, the Seller is not transferring any obligation to fund any
Future Funding Amounts under the Pari Passu Participated Mortgage Loans, all of
which will remain the obligation of the party specified under the related Pari
Passu Participation Agreement.  Delivery or transfer of the Closing Date
Mortgage Assets shall be made on August 15, 2014 (the “Closing Date”), at the
time and in the manner agreed upon by the parties. Upon receipt of evidence of
the delivery or transfer of the Closing Date Mortgage Assets to the Issuer or
its designee, the Issuer shall pay or cause to be paid to the Seller the
Purchase Price in the manner agreed upon by the Seller and the Issuer.

 

(b)                                 From time to time, and at any time following
the Closing Date and so long as any Note is outstanding, the Seller may present
Related Funded Companion Participations to the Issuer for purchase hereunder. 
If the conditions set forth in Section 3 below are satisfied with respect to the
Related Funded Companion Participations, the Issuer may purchase and the Seller
shall sell and assign without recourse, to the Issuer, but subject to the other
terms and provisions of this Agreement, all of the right, title and interest of
the Seller in and to (i) the Related Funded Companion Participations as
identified on the schedule attached to the related subsequent transfer
instrument (a “Subsequent Transfer Instrument”), which Subsequent Transfer
Instrument shall be in the form of Annex A attached hereto and delivered by the
Seller on the date of such sale (each, a “Subsequent Seller Transfer Date”), and
(ii) all amounts received or receivable on the Related Funded Companion
Participations, whether now existing or hereafter acquired, after the related
Subsequent Seller Transfer Date (other than amounts due prior to the related
Subsequent Seller Transfer Date).   Such sale and assignment of the Related
Funded Companion Participations to the Issuer is conclusive of all rights and
obligations from the Subsequent Seller Transfer Date forward, with respect to
such Related Funded Companion Participations, provided however, it expressly
excludes any conveyance of any Retained Interest which shall remain the property
of the Seller and shall not be conveyed to the Issuer hereunder.  The purchase
price with respect to each Related Funded Companion Participation (the “Funded
Companion Participations Purchase Price”) shall be at a price equal to the
outstanding principal balance of such Related Funded Companion Participation, as
set forth in the related Subsequent Transfer Instrument.

 

The sale to the Issuer of the Related Funded Companion Participations identified
on the schedule attached to the related Subsequent Transfer Instrument shall be
absolute and is intended by the Seller and the Issuer to constitute and to be
treated as an absolute sale of the Related Funded Companion Participations by
the Seller to the Issuer, conveying good title free and clear of any liens,
claims, encumbrances or rights of others from the Seller to the Issuer and the
Related Funded Companion Participations shall not be part of the Seller’s estate
in the event

 

5

--------------------------------------------------------------------------------


 

of the insolvency or bankruptcy of the Seller.  Each schedule of an Related
Funded Companion Participation pursuant to a Subsequent Transfer Instrument
shall be marked as Schedule A to the Subsequent Transfer Instrument and is
hereby incorporated and made a part of this Agreement.

 

(c)                                  To the extent that the Seller has agreed to
transfer and assign record title of any Mortgage Asset to the Issuer pursuant to
the Indenture, within 45 days after the Closing Date, the Seller shall, or shall
at the expense of the Seller cause a third party vendor to, (1) complete (to the
extent necessary) and submit for recording (in favor of the Issuer) in the
appropriate public recording office (a) each assignment of mortgage referred to
in clause (i)(8) of the definition of “Mortgage Asset File” in the Indenture
which has not yet been submitted for recording and (b) each assignment of
assignment of leases and rents referred to in clause (i)(13) of the definition
of “Mortgage Asset File” in the Indenture (if not otherwise included in the
related assignment of mortgage) which has not yet been submitted for
recordation; and (2) complete (to the extent necessary) and file in the
appropriate public filing office each UCC assignment of financing statement
referred to in clause (i)(14) of the definition of “Mortgage Asset File” in the
Indenture which has not yet been submitted for filing or recording.  In the
event that any such document or instrument is lost or returned unrecorded or
unfiled, as the case may be, because of a defect therein, the Seller shall
promptly prepare or cause the preparation of a substitute therefor or cure or
cause the curing of such defect, as the case may be, and shall thereafter
deliver the substitute or corrected document to or at the direction of the
Issuer (or any subsequent owner of the affected Mortgage Asset, including,
without limitation, the Trustee) for recording or filing, as appropriate, at the
Seller’s expense.  In the event that the Seller receives the original recorded
or filed copy, the Seller shall, or shall cause a third party vendor or any
other party under its control to, promptly upon receipt of the original recorded
or filed copy (and in no event later than 5 Business Days following such
receipt) deliver such original to the Custodian, with evidence of filing or
recording thereon.  Notwithstanding anything to the contrary contained in this
Section 2, in those instances where the public recording office retains the
original mortgage, assignment of mortgage, assignment of leases and rents or
assignment of assignment of leases and rents, if applicable, after any has been
recorded, the obligations hereunder of the Seller shall be deemed to have been
satisfied upon delivery to the Issuer (or the Custodian) of a copy of the
recorded original of such mortgage, assignment of mortgage, assignment of leases
and rents or assignment of assignment of leases and rents.

 

3.                                      Conditions.

 

The obligations of the parties under this Agreement are subject to satisfaction
of the following conditions:

 

(a)                                 the representations and warranties contained
herein shall be accurate and complete (subject to any exception contained herein
and in the Exception Schedule), with respect to the Closing Date Mortgage Assets
and as of each Subsequent Seller Transfer Date, except as set forth in the
Subsequent Transfer Instrument with respect to any Unfunded Future Funding
Participations;

 

(b)                                 on the Closing Date and on each Subsequent
Seller Transfer Date, as applicable, counsel for the Issuer shall have been
furnished with all such documents, certificates and opinions as such counsel may
reasonably request in order to evidence the accuracy and

 

6

--------------------------------------------------------------------------------


 

completeness of any of the representations, warranties or statements of the
Seller, the performance of any of the Mortgage Assets of the Seller hereunder or
the fulfillment of any of the conditions herein contained; and

 

(c)                                  with respect to the Closing Date Mortgage
Assets, the issuance of the Securities and receipt by the Issuer of full payment
therefor.

 

(d)                                 with respect to the Related Funded Companion
Participations sold on a Subsequent Seller Transfer Date, such Related Funded
Companion Participations, collectively and individually (as applicable, after
giving effect to the Grant of such Related Funded Companion Participations to
the Issuer) satisfy or are deemed to satisfy the Acquisition Criteria in
accordance with the terms of the Indenture.

 

4.                                      Covenants, Representations and
Warranties.

 

(a)                                 Each party to this Agreement hereby
represents and warrants to the other party that (i) it is duly organized or
incorporated, as the case may be, and validly existing as an entity under the
laws of the jurisdiction in which it is incorporated, chartered or organized,
(ii) it has the requisite power and authority to enter into and perform this
Agreement, and (iii) this Agreement has been duly authorized by all necessary
action, has been duly executed by one or more duly authorized officers and is
the valid and binding agreement of such party enforceable against such party in
accordance with its terms.

 

(b)                                 The Seller further represents and warrants
to the Issuer as of the Closing Date and as of each Subsequent Seller Transfer
Date, as applicable, that:

 

(i)                                     immediately prior to the sale of the
Mortgage Assets to the Issuer, the Seller shall own the Mortgage Assets, shall
have good and marketable title thereto, free and clear of any pledge, lien,
security interest, charge, claim, equity, or encumbrance of any kind, and upon
the delivery or transfer of the Mortgage Assets to the Issuer as contemplated
herein, the Issuer shall receive good and marketable title to the Mortgage
Assets, free and clear of any pledge, lien, security interest, charge, claim,
equity or encumbrance of any kind;

 

(ii)                                  the Seller acquired its ownership in the
Mortgage Assets in good faith without notice of any adverse claim, and upon the
delivery or transfer of the Mortgage Assets to the Issuer as contemplated
herein, the Issuer shall acquire ownership in the Mortgage Assets in good faith
without notice of any adverse claim;

 

(iii)                               the Seller has not assigned, pledged or
otherwise encumbered any interest in the Mortgage Assets (or, if any such
interest has been assigned, pledged or otherwise encumbered, it has been
released);

 

(iv)                              none of the execution, delivery or performance
by the Seller of this Agreement shall (x) conflict with, result in any breach of
or constitute a default (or an event which, with the giving of notice or passage
of time, or both, would constitute a default) under, any term or provision of
the organizational documents of the Seller, or any material indenture,
agreement, order, decree or other material instrument to which

 

7

--------------------------------------------------------------------------------


 

the Seller is party or by which the Seller is bound which materially adversely
affects the Seller’s ability to perform its obligations hereunder or (y) violate
any provision of any law, rule or regulation applicable to the Seller of any
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Seller or its properties which has a material
adverse effect;

 

(v)                                 no consent, license, approval or
authorization from, or registration or qualification with, any governmental
body, agency or authority, nor any consent, approval, waiver or notification of
any creditor or lessor is required in connection with the execution, delivery
and performance by the Seller of this Agreement the failure of which to obtain
would have a material adverse effect except such as have been obtained and are
in full force and effect;

 

(vi)                              it has adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.  It is generally able to pay,
and as of the date hereof is paying, its debts as they come due.  It has not
become or is not presently, financially insolvent nor will it be made insolvent
by virtue of its execution of or performance under any of the provisions of this
Agreement within the meaning of the bankruptcy laws or the insolvency laws of
any jurisdiction.  It has not entered into this Agreement or the transactions
effectuated hereby in contemplation of insolvency or with intent to hinder,
delay or defraud any creditor;

 

(vii)                           no proceedings are pending or, to its knowledge,
threatened against it before any federal, state or other governmental agency,
authority, administrative or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which, singularly or in the aggregate, could
reasonably be expected to materially and adversely affect the ability of the
Seller to perform any of its obligations under this Agreement; and

 

(viii)                        the consideration received by it upon the sale of
the Mortgage Assets owned by it constitutes fair consideration and reasonably
equivalent value for such Mortgage Assets.

 

(c)                                  The Seller further represents and warrants
to the Issuer as of the Closing Date and as of each Subsequent Seller Transfer
Date, as applicable, that:

 

(i)                                     the Asset Documents with respect to each
Mortgage Asset do not prohibit the Issuer from granting a security interest in
and assigning and pledging such Mortgage Asset to the Trustee;

 

(ii)                                  none of the Mortgage Assets will cause the
Issuer to have payments subject to foreign or United States withholding tax;

 

(iii)                               with respect to each Closing Date Mortgage
Asset, except as set forth in the Exception Schedule, and with respect to each
Unfunded Future Funding Participation, except as set forth in the Subsequent
Transfer Instrument, the representations and warranties set forth in Exhibit B
are true and correct in all material respects; and

 

8

--------------------------------------------------------------------------------


 

(iv)                              the Seller has delivered to the Issuer or its
designee (A) the original of any Mortgage Note (or a copy of such Mortgage Note
together with a lost note affidavit and indemnity), participation certificate,
certificate or other instrument, if any, constituting or evidencing such
Mortgage Asset (and, in the case of a Participation, the related Mortgage Loan)
together with an assignment in blank and all other assignment documents
reasonably necessary to evidence the transfer of the Mortgage Asset (and, in the
case of a Participation, the related Mortgage Loan, subject to the rights and
obligations of the related Companion Participation Holder) including, where
applicable, UCC assignments and any other Asset Documents and copies of any
other documents related to the Mortgage Asset (and, in the case of a
Participation, the related Mortgage Loan, subject to the rights and obligations
of the related Companion Participation Holder) in the Seller’s possession, the
delivery of which is necessary to perfect the security interest of the Trustee
in such Mortgage Asset and (B) copies of the Asset Documents.

 

(d)                                 For purposes of the representations and
warranties set forth in Exhibit B, the phrases “to the knowledge of the Seller”
or “to the Seller’s knowledge” shall mean, except where otherwise expressly set
forth in a particular representation and warranty, the actual state of knowledge
of the Seller or any servicer acting on its behalf regarding the matters
referred to, in each case:  (i) at the time of the Seller’s origination or
acquisition of the particular Mortgage Asset, after the Seller having conducted
such inquiry and due diligence into such matters as would be customarily
performed by a prudent institutional commercial or multifamily, as applicable,
mortgage lender; and (ii) subsequent to such origination, the Seller having
utilized monitoring practices that would be utilized by a prudent commercial or
multifamily, as applicable, mortgage lender and having made prudent inquiry as
to the knowledge of the servicer servicing such Mortgage Asset on its behalf. 
Also, for purposes of such representations and warranties, the phrases “to the
actual knowledge of the Seller” or “to the Seller’s actual knowledge” shall
mean, except where otherwise expressly set forth below, the actual state of
knowledge of the Seller or any servicer acting on its behalf without any express
or implied obligation to make inquiry.  All information contained in documents
which are part of or required to be part of a Mortgage Asset File shall be
deemed to be within the knowledge and the actual knowledge of the Seller. 
Wherever there is a reference to receipt by, or possession of, the Seller of any
information or documents, or to any action taken by the Seller or not taken by
the Seller, such reference shall include the receipt or possession of such
information or documents by, or the taking of such action or the failure to take
such action by, the Seller or any servicer acting on its behalf.

 

(e)                                  The Seller shall not later than ninety (90)
days from discovery by the Seller or receipt of written notice from any party to
the Indenture of (i) its breach of a representation or a warranty pursuant to
this Agreement that materially and adversely affects the ownership interests of
the Issuer (or the Trustee as its assignee) in a Mortgage Asset or the value of
a Mortgage Asset (a “Material Breach”), or (ii) any Material Document Defect
relating to any Mortgage Asset, (1) cure such Material Breach or Material
Document Defect, provided, that, if such Material Breach or Material Document
Defect cannot be cured within such 90-day period, the Seller shall repurchase
the affected Mortgage Loan not later than the end of such 90-day period at the
Repurchase Price; provided, however, that if the Seller certifies to the Issuer
and the Trustee in writing that (x) any such Material Breach or Material
Document Defect, as the case may be, is capable of being cured in all material
respects but not within the initial 90-day period

 

9

--------------------------------------------------------------------------------


 

and (y) the Seller has commenced and is diligently proceeding with the cure of
such Material Breach or Material Document Defect, as the case may be, then the
Seller shall have an additional 90-day period to complete such cure or, failing
such, to repurchase the affected Mortgage Asset (or the related Mortgaged
Property); and provided, further, that, if any such Material Document Defect is
still not cured in all material respects after the initial 90-day period and any
such additional 90-day period solely due to the failure of the Seller to have
received the recorded or filed document, then the Seller shall be entitled to
continue to defer its cure and repurchase obligations in respect of such
Material Document Defect so long as the Seller certifies to the Trustee every 30
days thereafter that such Material Document Defect is still in effect solely
because of its failure to have received the recorded or filed document and that
the Seller is diligently pursuing the cure of such Material Document Defect
(specifying the actions being taken), or (2) subject to the consent of a
majority of the holders of each Class of Notes (excluding any Note held by the
Seller or any of its affiliates), the Seller shall make a cash payment to the
Issuer in an amount that the Special Servicer on behalf of the Issuer determines
is sufficient to compensate the Issuer for such breach of representation or
warranty or defect (such payment, a “Loss Value Payment”), which Loss Value
Payment will be deemed to cure such Material Breach or Material Document
Defect.  Such repurchase or cure obligation by the Seller shall be the Issuer’s
sole remedy for any Material Breach or Material Document Defect pursuant to this
Agreement with respect to any Mortgage Asset sold to the Issuer by the Seller.

 

(f)                                   The Seller hereby acknowledges and
consents to the collateral assignment by the Issuer of this Agreement and all
right, title and interest thereto to the Trustee, for the benefit of the Secured
Parties, as required in Sections 15.1(f)(i) and (ii) of the Indenture.

 

(g)                                  The Seller hereby covenants and agrees that
it shall perform any provisions of the Indenture made expressly applicable to
the Seller by the Indenture, as required by Section 15.1(f)(i)  of the
Indenture.

 

(h)                                 The Seller hereby covenants and agrees that
all of the representations, covenants and agreements made by or otherwise
entered into by it in this Agreement shall also be for the benefit of the
Secured Parties, as required by Section 15.1(f)(ii) of the Indenture and agrees
that enforcement of any rights hereunder by the Trustee, the Note Administrator,
the Servicer, or the Special Servicer, as the case may be, shall have the same
force and effect as if the right or remedy had been enforced or executed by the
Issuer but that such rights and remedies shall not be any greater than the
rights and remedies of the Issuer under Section 4(e) above.

 

(i)                                     On or prior to the Closing Date, or each
Subsequent Seller Transfer Date, as applicable, the Seller shall deliver the
Asset Documents to the Issuer or, at the direction of the Issuer, to the
Custodian, with respect to each Mortgage Asset sold to the Issuer hereunder. 
The Seller hereby covenants and agrees, as required by Section 15.1(f)(iii) of
the Indenture, that it shall deliver to the Trustee duplicate original copies of
all notices, statements, communications and instruments delivered or required to
be delivered to the Issuer by each party pursuant to this Agreement.

 

(j)                                    The Seller hereby covenants and agrees,
as required by Section 15.1(f)(iv) of the Indenture, that it shall not enter
into any agreement amending, modifying or terminating this Agreement (other than
in respect of an amendment or modification to cure any

 

10

--------------------------------------------------------------------------------


 

inconsistency, ambiguity or manifest error, in each case, so long as such
amendment or modification does not affect in any material respects the interests
of any Secured Party), without notifying the Rating Agencies through the 17g-5
Website as set forth in the Indenture..

 

(k)                                 ACRE and the Issuer hereby covenant, that at
all times (1) ACRE will qualify as a REIT for federal income tax purposes and
the Issuer will qualify as a Qualified REIT Subsidiary or other disregarded
entity of ACRE for federal income tax purposes, or (2) based on an Opinion of
Counsel, the Issuer will be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT other than ACRE, or (3) based on an Opinion of
Counsel, the Issuer will be treated as a foreign corporation that is not engaged
in a trade or business in the United States for U.S. federal income tax purposes
(which Opinion may be conditioned on compliance with certain restrictions on the
investment or other activities of the Issuer and/or the Servicer on behalf of
the Issuer).

 

5.                                      Sale.

 

It is the intention of the parties hereto that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Mortgage Assets
from the Seller to the Issuer and the beneficial interest in and title to the
Mortgage Assets shall not be part of the Seller’s estate in the event of the
filing of a bankruptcy petition by or against the Seller under any bankruptcy
law. In the event that, notwithstanding the intent of the parties hereto, the
transfer and assignment contemplated hereby is held not to be a sale (for
non-tax purposes), this Agreement shall constitute a security agreement under
applicable law, and, in such event, the Seller shall be deemed to have granted,
and the Seller hereby grants, to the Issuer a security interest in the Mortgage
Assets for the benefit of the Secured Parties and its assignees as security for
the Seller’s obligations hereunder and the Seller consents to the pledge of the
Mortgage Assets to the Trustee.

 

6.                                      Non-Petition.

 

The Seller agrees not to institute against, or join any other Person in
instituting against the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings or other proceedings under
U.S. federal or state bankruptcy or similar laws in any jurisdiction until at
least one year and one day or, if longer, the applicable preference period then
in effect after the payment in full of all Notes issued under the Indenture. 
This Section 6 shall survive the termination of this Agreement for any reason
whatsoever.

 

7.                                      Amendments.

 

This Agreement may not be modified, amended, altered or supplemented, except
upon the execution and delivery of a written agreement by the parties hereto and
satisfaction of the Rating Agency Condition.

 

8.                                      Communications.

 

Except as may be otherwise agreed between the parties, all communications
hereunder shall be made in writing to the relevant party by personal delivery or
by courier or

 

11

--------------------------------------------------------------------------------


 

first-class registered mail, or the closest local equivalent thereto, or by
facsimile transmission confirmed by personal delivery or by courier or
first-class registered mail as follows:

 

To the Seller:

 

ACRC Lender LLC

 

 

c/o Ares Management LLC

 

 

One North Wacker Drive, 48th Floor

 

 

Chicago, IL 60606

 

 

Attention: Capital Markets and Legal

 

 

 

To the Issuer:

 

ACRE Commercial Mortgage 2014-FL2 Ltd.

 

 

c/o MaplesFS Limited

 

 

Boundary Hall, Cricket Square

 

 

Grand Cayman KY1-1102

 

 

Cayman Islands

 

 

Facsimile number: +1 345 945 7100

 

 

Attention: The Directors

 

 

 

 

 

with a copy to the Seller (as addressed above);

 

or to such other address, telephone number or facsimile number as either party
may notify to the other in accordance with the terms hereof from time to time.
Any communications hereunder shall be effective upon receipt.

 

9.                                      Governing Law and Consent to
Jurisdiction.

 

(a)                                 THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAW PROVISIONS THEREOF (OTHER THAN TITLE 14 OF ARTICLE 5 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

 

(b)                                 The parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of the United States District Court for the
Southern District of New York and any court in the State of New York located in
the City and County of New York, and any appellate court hearing appeals from
the Courts mentioned above, in any action, suit or proceeding brought against it
and to or in connection with this Agreement or the transaction contemplated
hereunder or for recognition or enforcement of any judgment, and the parties
hereto hereby irrevocably and unconditionally agree that all claims in respect
of any such action or proceeding may be heard or determined in such New York
State court or, to the extent permitted by law, in such federal court. The
parties hereto agree that a final judgment in any such action, suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. To the extent
permitted by applicable law, the parties hereto hereby waive and agree not to
assert by way of motion, as a defense or otherwise in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such courts, that the suit, action or proceeding is brought in any inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
subject matter thereof may not be litigated in or by such courts.

 

12

--------------------------------------------------------------------------------


 

(c)                                  To the extent permitted by applicable law,
the parties hereto shall not seek and hereby waive the right to any review of
the judgment of any such court by any court of any other nation or jurisdiction
which may be called upon to grant an enforcement of such judgment.

 

(d)                                 The Issuer irrevocably appoints Corporation
Services Company, as its agent for service of process in New York in respect of
any such suit, action or proceeding. The Issuer agrees that service of such
process upon such agent shall constitute personal service of such process upon
it.

 

(e)                                  The Seller irrevocably consents to the
service of any and all process in any action or proceeding by the mailing by
certified mail, return receipt requested, or delivery requiring proof of
delivery of copies of such process to it at the address set forth in Section 8
hereof.

 

10.                               Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one and the
same agreement.

 

11.                               Limited Recourse Agreement.

 

All obligations of the Issuer arising hereunder or in connection herewith are
limited in recourse to the Collateral and to the extent the proceeds of the
Collateral, when applied in accordance with the Priority of Payments, are
insufficient to meet the obligations of the Issuer hereunder in full, the Issuer
shall have no further liability in respect of any such outstanding obligations
and any obligations of, and claims against, the Issuer, arising hereunder or in
connection herewith, shall be extinguished and shall not thereafter revive.  The
obligations of the Issuer hereunder or in connection herewith will be solely the
corporate obligations of the Issuer and the Seller will not have recourse to any
of the directors, officers, employees, shareholders or affiliates of the Issuer
with respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transactions contemplated hereby or in
connection herewith.  This Section 11 shall survive the termination of this
Agreement for any reason whatsoever.

 

12.                               Assignment and Assumption.

 

With respect to the Mortgage Assets that are subject to a Pari Passu
Participation Agreement, the parties hereto intend that the provisions of this
Section 12 serve as an assignment and assumption agreement between the Seller,
as the assignor, and the Issuer, as the assignee.  Accordingly, the Seller
hereby (and in accordance with and subject to all other applicable provisions of
this Agreement) assigns, grants, sells, transfers, delivers, sets over, and
conveys to the Issuer all right, title and interest of the Seller in, to and
arising out of the related Pari Passu Participation Agreement and the Issuer
hereby accepts (subject to applicable provisions of this Agreement) the
foregoing assignment and assumes all of the rights and obligations of the Seller
with respect to related Pari Passu Participation Agreement from and after the
Closing Date.  In addition, the Issuer acknowledges that each of such Mortgage
Assets will be serviced by, and agrees to be

 

13

--------------------------------------------------------------------------------


 

bound by, the terms of the applicable Servicing Agreement (as defined in the
related or Pari Passu Participation Agreement).

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Mortgage
Asset Purchase Agreement as of the day and year first above written.

 

 

ACRC LENDER LLC

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name:

Thomas A. Jaekel

 

 

Title:

Vice President

 

 

 

 

 

ACRE COMMERCIAL MORTGAGE 2014-FL2 LTD.

 

 

 

 

 

By:

/s/ Betsy Mortel

 

 

Name:

Betsy Mortel

 

 

Title:

Director

 

 

Agreed and Acknowledged, solely as to Section 4(k), by:

 

 

 

ARES COMMERCIAL REAL ESTATE CORPORATION

 

 

 

 

 

By:

/s/ Maria T. Scherer

 

 

Name:

Maria T. Scherer

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------